Citation Nr: 1823567	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinnitus.

2. Entitlement to a compensable rating for bilateral hearing loss.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a U.S. Air Force musician and material facilities specialist from June 1981 to July 1984. 

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was granted service connection for tinnitus and for bilateral hearing loss, evaluated at 10 percent and noncompensable respectively, both effective February 19, 2008. He filed for increased ratings for both claims and for a TDIU in June 2012. 

A video conference hearing took place in September 2017; a transcript is available in the record.

The issue of an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the Board video conference hearing on September 29, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for an increased rating for tinnitus.

2. At the Board video conference hearing on September 29, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for a TDIU.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal by the appellant for an increased rating for tinnitus have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal by the appellant, for a TDIU have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the appellant has withdrawn his appeals for an increased rating for tinnitus, and for TDIU. Therefore, no allegations of errors of fact or law remain for appellate consideration regarding these issues. Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal for a rating in excess of 10 percent for tinnitus is dismissed.

The appeal for a TDIU is dismissed.

REMAND

A remand is warranted to properly examine whether the Veteran's hearing loss has become more severe. The Veteran testified at his hearing that he is having more trouble understanding conversation. Also, the Veteran's former representative submitted an audiological exam that took place in December 2016 at the Bay Pines VA Medical Center (VAMC). However, the submitted exam report is incomplete because it did not identify the patient or contain all test data necessary to assign a rating. But assuming the exam was for the Veteran and that it shows an accurate representation of his current bilateral hearing, the Board will request the complete exam in the remand instructions below.

While the October 2012 exam was adequate, the Veteran's hearing testimony and the December 2016 examination suggest that the disability has become more severe.   The VA is tasked with a duty to assist; this duty includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 U.S.C. § 5103A; 38 C.F.R. 3.159. When a veteran reports a worsening of symptoms and the available evidence is too old to adequately evaluate the current state of his condition a new exam is necessary. Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to identify or submit any additional pertinent evidence and argument in support of his claims on appeal.

Request that he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

In particular, the RO should request any audiological testing, examination, or audiological outpatient treatment that took place at the Bay Pines VAMC from 2012 to the present; specifically the report of a December 2016 VA clinical examination. 

2. Schedule the Veteran for a VA audiological examination in order to determine the current level of disability.  

3.  Readjudicate the issue on appeal. If the benefit being sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


